Citation Nr: 0022909	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  98-10 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back strain with 
loss of motion in lumbar spine.


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to April 
1981 and from March 1983 to April 1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), that reopened and then 
denied the veteran's claim for back strain with loss of 
motion in the lumbar spine.  However, the Board has a legal 
duty to perform an independent review of this legal issue.  
See Barnett v. Brown, 8 Vet. App. 1, at 4 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996) (the Board has a legal duty to 
address the legal issue of the new and material evidentiary 
standard regardless of the RO's actions).  In this regard, it 
is noted that the veteran's original claims folder, with the 
previous RO determination and the documentary evidence then 
considered is lost.  Thus, the Board also finds that the 
veteran has submitted new and material evidence; therefore, 
the claim for service connection for a low back strain with 
loss of motion is reopened and the Board will consider this 
issue on a de novo basis.  

The Board further notes that when the veteran attempted to 
reopen his previous claim, he also raised a "new" claim of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine and subligamentous herniated 
nucleus pulposus, L4-5.  See Odiorne v. Principi, 3 Vet. App. 
456 (1992).  As this additional issue has not been 
adjudicated and developed, and as it is not intertwined with 
the issue on appeal, it is referred to the RO for appropriate 
action.  See Kellar v. Brown, 6 Vet. App. 157 (1994); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  Available service medical records indicate diagnosis and 
treatment for chronic low back strain with limitation of 
motion in service in 1984, 1986, and 1987.  

2.  The veteran currently has low back disability and there 
is medical evidence of a relationship to his prior service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
strain is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES

As noted in the introduction section of this decision, the 
Board has a duty to review the issue of whether the claim was 
properly reopened before reaching the merits.  Barnett, 8 
Vet. App. at 1.  In this regard, the Board notes that the 
veteran's original claim for service connection for low back 
strain with loss of motion was previously denied by the RO; 
however, that rating action is not available for review as 
the veteran's original claims folder is unavailable.  Thus, 
the actual date of the prior denial as well as the evidence 
before the RO at that time can not be determined.  Evidence 
added to the record includes excerpts from the veteran's 
service medical records indicating diagnosis and treatment 
for recurrent low back strain manifested by pain, muscle 
spasms, and loss of motion.  There is also lay evidence of 
continuity of symptomatology since service.  Thus, the Board 
finds that the veteran has presented new and material 
evidence sufficient to reopen his claim.  See Glynn v. Brown, 
6 Vet. App. 523 (991994); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Review of the available service medical records indicates 
that the veteran was seen on December 21, 1984, following 
injury the previous day to his low back.  He described an 
"audible pop" and subsequent pain; the diagnostic 
assessment was probable back strain and he was referred for 
further evaluation.  A treatment note, dated later in 
December 1984, noted that the veteran had an antalgic gait 
with tenderness and spasms in the lumbar area; the diagnostic 
assessment was muscular lumbosacral strain.  In early July 
1986, the veteran was seen for low back pain and the initial 
assessment was acute back strain.  However, he was 
subsequently referred to physical therapy that same month 
with a provisional diagnosis of recurrent back strain.  In 
June 1987 he was seen again for complaints of low back pain 
with radiation to legs.  A history of chronic back pain since 
injury three years earlier was recorded.  Physical 
examination revealed muscle spasms mainly to the lower 
lumbosacral area.  The assessment was mechanical low back 
pain and muscle spasms.  

The veteran has also submitted lay statements to the effect 
that he has continued to experience recurrent low back pain 
since service.  There is also medical evidence of record as 
to current low back disability and a nexus to the veteran's 
history of back pain.  Thus, the Board finds that the 
veteran's claim for service connection for low back strain is 
well grounded.


ORDER

The claim of entitlement to service connection for a low back 
strain is well grounded.  To this extent only, the appeal is 
granted.

REMAND

Because the claim of entitlement to service connection for a 
low back strain is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The Board finds that the veteran should be afforded a VA 
orthopedic examination to evaluate his current back 
disability.  The United States Court of Appeals for Veterans 
Claims has held that "[i]n order for [VA] to fulfill its duty 
to assist . . . a thorough contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, [is required] so that the evaluation 
of the claim[ed] disability will be a fully informed one."  
38 U.S.C.A. § 5107(a); Roberts v. Derwinski, 2 Vet. App. 387, 
390 (1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
It is noted that the veteran was previously scheduled for an 
examination in January 1998, for which he failed to report.  
It appears from the record that the veteran may never have 
received notice of this examination as he had apparently 
changed his residence in late 1997.  Thus, on remand, the RO 
should ensure that notice is furnished to the veteran at the 
most current address of record.

Furthermore, a General Counsel opinion, issued in July 1995, 
held that, pursuant to the statutory duty under 38 U.S.C.A. § 
5107(a) to assist a claimant in the development of facts 
pertinent to a claim, and the decisions of the Court of 
Veterans Appeals interpreting that duty, a Department of 
Veterans Affairs examiner must review a claimant's prior 
medical records when such review is necessary to ensure a 
fully informed examination or to provide an adequate basis 
for the examiner's findings and conclusions (emphasis added).  
VAOPGCPREC 20-95 (O.G.C. 20-95).

In addition, the veteran has indicated recent treatment in 
January 1998 at VA medical facilities.  Therefore, on remand, 
the RO should obtain and associate these records with the 
claims folder.  

It is further noted that the veteran's original claims folder 
was apparently lost during transfer between Regional Offices 
located in St. Louis, Missouri, and St. Petersburg, Florida.  
The original claims folder, with the veteran's original 
service medical records, has never been located despite 
diligent attempts by the RO.  Decisions of the United States 
Court of Appeals for Veterans Claims (the Court) indicate 
that where the service medical records are presumed 
destroyed, through no fault of the veteran's, the VA's 
obligation to explain its findings and carefully consider the 
benefit-of-the-doubt rule is heightened.  Sussex v. 
Derwinski, 1 Vet. App. 526, 528 (1991); O'hare v. Derwinski, 
1 Vet App. 365, 367 (1991).

In light of the above, the case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximates dates of 
treatment for all medical health care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to his treatment for a 
low back disorder.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The veteran should be afforded a VA 
examination by an orthopedic specialist 
to determine the nature and probable 
etiology of any lumbar spine (low back) 
pathology.  Subjective complaints and 
objective findings should be legibly 
recorded in detail.  All indicated tests 
and studies, including X-rays, should 
also be conducted.  The claims folder 
must be made available for review by the 
medical examiner prior to the 
examination.  The examiner(s) should also 
express an opinion as to whether the 
veteran's current lumbar spine 
disorder(s) are more likely than not 
related to the low back strain diagnosed 
and treated in service.  The examiner(s) 
should be requested to present all 
opinions and findings, and the reasons 
therefor, in a clear, comprehensive, and 
legible manner on the examination report.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a low back strain.  In the 
event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals





 


